The opinion of the court was delivered,
by Lowrie, C. J.
— Certainly, when the bank accepted this note for collection, it became its duty to use reasonable care and skill in attending to it: yet herein it is chargeable with a remarkable blunder in treating the date 15th December as if it were 5th. There can be no doubt that the 15th is there, for anybody can see it who looks, and the court could commit no error in saying that much. But the first figure was not so strongly marked as the other, and therefore the bank’s officers interpreted it out rather than overlooked it, and thus made a mistake and had the note presented for payment ten days too soon, and not at the proper time, and thus discharged the endorser. This was clear carelessness; for, if there was any doubt about the date, the bank ought to have refused the collection of it, or to have got the holder to state what was the true date, or to have presented it on both days. To guess a meaning contrary to the expression, is not careful. These views answer the first, second, and third assignments of error. The other is entitled to no special answer, because it contains nothing in itself, and because by reference it contains four points, instead of one. But it is answered in what we have said.
Judgment affirmed.